ACCEPTED
                                                                                                    14-17-00241-CR
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                                12/22/2017 10:28 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

               NOs. 14-17-00240-CR, 14-17-00241-CR, 14-17-00242-CR

KALEB JAKOBI JAMAL THOMAS, IN T HE COURT OF APPEALS
                                                  FILED IN
                                           14th COURT OF APPEALS
                 APPELLANT                      HOUSTON, TEXAS
                                                                           12/22/2017 10:28:19 AM
v.                                             FOURTEENTH            SUPREME
                                                               CHRISTOPHER A. PRINE
                                               JUDICIAL DISTRICT     Clerk


THE STATE OF TEXAS,
             APPELLEE                           HOUSTON, TEXAS


                      MOTION FOR EXTENSION OF TIME
                      TO FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal D istrict Attorney of G alveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. T he appellant was convicted on 3 cases of Aggravated Robbery and was sentenced
   o n 2/ 27 / 2017. T he trial case is styled as State of Texas v. Koleb Jakobi Jamal Thomas,
   in the 56 th J udicial D istrict Court of Galveston County, Texas, Cause Nos. 15-CR-
   0454, 15-CR-0455, 15-CR-0456. Appellant filed timely Notice o f Appeal. The
   Appellant's brief was filed with this Court on 8/ 14/ 17.

2. T he present due date for filing the State's brief is 12/ 22 / 2017 .

3. T his is the State's third motion fo r extension of time to file its brief.

4. The State requests an extension to file its brief on or befo re 12/ 29 / 2017.

5. T he State requests this extension not for delay but because during the last sixty
   days, the undersigned attorney fo r the State:

                                               1
   •   Represented the State at Oral Arguments in Aarol/ Shawn Lil/dsey v. State, 14-16-
       00S95-CR on 12/ 19/2017.

   •   Completed a response brief in Craig Sal/ders v. State, 01-17-0011 3-CR, filed on
       12/6/2017.

   •   Completed a response brief in Aaroll ShawlI Lindsey v. State, 14-16-00S95-CR, filed
       on November 20, 2017. T he State has O ral Arguments set for December 19,
       2017.

   •   Completed a response brief in Charles Martin v. State, 14-17-00346-CR, filed on
        ovember 20, 2017.

   •   Completed a response brief in Deshoatlll Gmll v. State, 14-16-00669-CR & 14-16-
       00670-CR, filed on ovember 7,2017.

   •   Completed a response brief in j eml'fY jennaille Sanford v. State, 14-16-0090S-CR,
       filed on October 11 , 2017.

   •   Completed a response brief in Grandisol/ Kim Rogerson v. State, 14-16-00926-CR &
       14-16-00927 -CR, filed on October 5, 2017.

   • Assisted in preparing fo r O ral Arguments on A ntonio Thomas Elizondo v. State, 14-
     16-00S71-CR, 14-16-00S72-CR, 14-16-00S73-CR, heard on October 24,2017.

   • T he undersigned State's attorney was out of the state from November 12th
     through November 14th.

   • T he undersigned State's attorney was out o f the state fro m December 12th
     through December 14th.

WHEREFORE, PREIvIISES CONSIDERED, the State respectfully requests that this
Court o f Appeals extend the rime to file the State's brief until D ecember 29, 2017.
                                   Respectfully submitted,

                                  JACK ROADY
                                  CRIIvII AL DISTRICT ATTORNEY

                                             2
                                 GALVESTON COUNlY, T EXAS

                                 lsi Rebecca Klann
                                 REBECCA KLAREN
                                 Assistant Criminal District Auorney
                                 600 59 th Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel. (409)766-2355, fax (409)766-2290
                                 State Bar N umber: 24046225
                                 rebecca.klarcntak o.galves ton. tx. us


                      CERTIFICATE OF COMPLIANCE

      The undersigned Auorney for the State certifies this brief is computer generated,
and consists of 364 words.
                                       lsi Rebecca Klaren
                                       REBECCA KLAREN
                                       Assistant Criminal District Auorney
                                       Galves ton County, Texas




                             CERTIFICATE OF SERVICE

      T he undersigned auorney for the State certifies that a copy o f the above motion
was emailed via eFiling e-service to Winston Cochran, auorney for Appellant,
winstoncoc hran@comcast.net on December 22, 2017.
                                               lsi Rebecca Klan n
                                               REBECCA KLAREN
                                               Assistant Criminal D istrict Auorney
                                               Galveston County, T exas




                                           3
                                                        AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


          Before me, the undersigned authority, on December 22, 2017, appeared Rebecca

Klaren, who by me duly sworn did depose and state on oath the following:

                        "I, Rebecca Klaren, Attorney for the State of Texas, have read the

          Motion for Extension of Time to File the State's Brief, and swear that the

          information contained therein is true and correct."




                                                     ~
                                                     REBECCA KLAlillN
                                                      Assistant Criminal District Attorney
                                                      Galveston County, Texas




           SWORN TO AND SUBSCRIBED before me on December 22, 2017.



 r =/.~;.~:.~ .,~HEA~IHER~GRUB~EN~ UP- Cttl4M e; ~
   ,~Itl
   ~..~.,:'i
                     NOIOIV Public. Slote of le,as
                       My CommIssIon Expires
                                                        O"fARY PUBLIC      I
                                                                           ' n   and cor
                                                                                     L~
    ";~.:r.:::~~..          May 06. 2019              the State of Texas




                                                               4